Citation Nr: 1444626	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  09-07 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a cardiac disability, to include Wolff-Parkinson White syndrome (WPWS).

2.  Entitlement to service connection for a cardiac disability, to include WPW syndrome.


REPRESENTATION

Appellant represented by:  Monica D. Cliatt, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran had active service from November 1981 to February 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In that decision, the RO determined new and material evidence was not received to reopen a claim for entitlement to service connection for WPWS.
 
The Veteran testified before the undersigned at a May 2011 Board hearing via video conference.  A transcript has been associated with his claims folder.

In a letter dated in June 2012, the Veteran's attorney advised she no longer represented the Veteran.  See 38 C.F.R. § 14.631(c) (2013).  The Board noted the attorney's letter was dated after the Agency of Original Jurisdiction (AOJ) certified the case to the Board.  As a result, in a May 2014 letter, the Board advised the attorney that a formal Motion to Withdraw was required.  See 38 C.F.R. § 20.608 (2013).  As there was no answer to the May 2014 letter, the Board informed the attorney in an August 2014 letter that she remained the Veteran's representative.

In additional to his paper claims file, the Veteran has a Virtual claims file, which is a highly secured paperless repository, associated with his appeal.  The Board has considered the documents in both files while reviewing this appeal.

The Board remanded the case in October 2011for additional development.

The issue of entitlement to service connection for a cardiac disability on the merits is REMANDED to the agency of original jurisdiction (AOJ).  The Veteran will be advised if he needs to take further action.


FINDINGS OF FACT

1.  A May 1984 Board decision determined the Veteran's heart disorder, to include WPWS existed prior to service and was not aggravated in active service.

3.  The evidence added to the record since the May 1984 Board decision triggered the need for additional assistance and raises a reasonable possibility of proving the claim.


CONCLUSIONS OF LAW

The May 1984 Board decision is final.  New and material evidence sufficient to reopen a previously denied claim for entitlement to service connection for a heart disorder, to include WPWS, has been received.  The claim is reopened.  38 U.S.C.A. §§ 5103A(d)(2)(f), 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background of Initial Claim

In November 1982, the Veteran applied for VA compensation for a heart disorder.  He asserted he had no history of heart problems or symptoms prior to his entry into active service.  A June 1983 rating decision determined his heart disorder existed prior to service and was not aggravated by his active service.  The Veteran perfected an appeal of that determination.  A May 1984 Board decision denied the claim on the same bases: the disorder existed prior to service and was not aggravated by that service.  The Veteran was notified of the decision that same month.

Unless reconsideration is ordered, Board decisions are final when issued.  See 38 C.F.R. § 20.1100 (2013); see also 38 U.S.C.A. § 7104(a) (West 2002).  The evidence considered was the service treatment records, VA diagnostic records, and the June 1983 VA report of examination.  In the absence of an appeal or receipt of new and material evidence, that decision became final.  The Board will set forth the evidence of record in detail later in this decision.  VA received the Veteran's petition to reopen his claim in May 2008.

I. New and material evidence 

A Board decision denying a claim which has become final may not thereafter be reopened and allowed. 38 U.S.C.A. § 7104(b).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118. Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488   (1997).  For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

Service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

Service connection will be presumed for certain diseases of the heart manifested at least to a compensable degree within one year of separation from active service, even if there is no evidence it occurred during active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran is presumed to have been in sound condition when enrolled for service, except for any disease or injury noted at the time of enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before enrollment and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  If a pre- existing disorder is "noted" on entering service, the Veteran has the burden of showing an increase in disability during service.  If the Veteran meets that burden and shows that an increase in disability occurred, the burden then shifts to the government to show that any increase was due to the natural progress of the disease.  Wagner, 370 F.3d at 1096.

There is no aggravation of a preexisting disease or injury if the condition underwent no increase in severity during service on the basis of the evidence of record pertinent to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  Also, intermittent or temporary flare-ups during service of a preexisting injury or disease do not constitute aggravation; rather, the underlying condition, as contrasted with symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997).

Analysis

The evidence added to the record since the May 1984 Board decision includes additional VA and private treatment records and reports, and the Veteran's sworn testimony at the hearing.

At the hearing, the Veteran asserted he had no heart disorder prior to his entry into active service.  Additionally, in written submissions, he asserts the events documented in his service treatment records show he in fact had a heart attack.  The most salient item of evidence added to the record, however, is the Veteran's school health record.  That document reflects the Veteran's heart was assessed as normal in December 1971.  In light of the presumption of credibility of all new evidence, the Board finds new and material evidence was received to reopen the claim.  Hence, the claim is reopened.  38 C.F.R. § 3.156.  

ORDER

New and material evidence has been received to reopen a claim for entitlement to service connection for a cardiac disability, to include WPWS.  The claim is reopened; and, the appeal is granted to that extent.


REMAND

The Court has previously held that in some circumstances the Board may reopen a claim and proceed to consider it on the merits, even if the RO had not done so. Bernard v. Brown, 4 Vet. App. 384, 390-92 (1993).  More recently, the Court noted that the decision of the U.S. Court of Appeals for the Federal Circuit in Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1346-48 (Fed.Cir.2003) called into question the ability of the Board to reopen a claim and decide the matter on the merits without remanding the claim to a regional office for a decision on the merits in the first instance.  Gardner v. Shinseki, 22 Vet. App. 415, 417, footnote 2 (2009)

Accordingly, the appeal is REMANDED for the following actions:

1.  Adjudicate the claim for service connection for a cardiac disability, to include WPWS, on the merits.

2.  If the claim remains denied, issue a supplemental statement of the case.  Then return the claim to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


